Robinson, J.
(dissenting). The purpose of this suit is to compel the county treasurer of Ransom county to annually transmit to the state treasurer from the county tuition fund a sum equal to 10 cents for each child of school age. The county treasurer appeals from an order and judgment sustaining a demurrer to the complaint.
The action is based on chapter 251, Laws of 1913. It is an action to create a teacher’s pension fund, and to pension such teachers as may serve for a certain number of years and contribute to the fund a certain percentage of their salary. As there are few who are so stupid as to make of teaching a life business, the chances are that one hundred *593persons must contribute to tbe fund for every person who wins a prize or pension. Hence, the action does in effect provide for a kind ■of lottery. One great objection to the lottery scheme was that the ■expense of administration amounted to 48 per cent. The same objection applies to the handling of the teachers’ pension fund. The scheme is petty, wasteful, and expensive. It has nothing to commend it. The teacher is fairly well paid, and his business is not in any way laborious •or hazardous. It affords more leisure than any industrial business. In each week the teacher has only thirty working hours, which are reduced by holiday- vacations.
The action in question seems in direct conflict with these provisions of the Constitution:
The legislative assembly shall have no power to authorize lotteries or gift enterprises for any purpose.
No tax shall be levied except in pursuance of law, and every law imposing a tax shall state distinctly the object of the same, to which only it shall be applied.
Neither the state nor any county, city, township, town, or school •district or any other political subdivision shall loan or give its credit or make donations to or in aid of any individual.
Taxes shall be levied and collected for public purposes only.
Now calling it by any name, the giving of a prize, donation, or gift to a school-teacher is not giving it for public purposes. And such giving by the state, county, or any political subdivision is directly prohibited. Were it competent to give such prizes or pensions to the school-teaching class, it would be equally competent to give them to the -clergy, the farming class, or to any other class of persons. The act in question does not purport to- impose a tax on any person or municipality, but it directs that a part of the tax which has been imposed by law for educational purposes shall be diverted and applied to the giving of prizes or pensions.
Now, under the Constitution, every law imposing a tax must state •distinctly the object of the same, to which only it shall be applied. Hence, we need not argue that when a tax is levied for one purpose the legislature may not pass an act diverting it to any other purpose. The conclusion is that the act in question does contravene the Constitution, and it is void.
*583Note. — On constitutionality of Teachers’ Pension Act, see annotation of this case in L.B.A.1918A, 526.
On power of legislature to require municipality to pension teachers, see note in 34 L.E.A. (N.S.) 608.